IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20934
                         Summary Calendar



LE-MOYNE NELSON,

                                         Plaintiff-Appellant,


versus

JERRY PETERSON; WAYNE SCOTT; JAMES COLLINS,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-206
                        - - - - - - - - - -
                           June 19, 1997
Before HIGGINBOTHAM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Le-Moyne Nelson, Texas state prisoner #657292, moves for leave

to proceed in forma pauperis (IFP) on appeal under the Prison

Litigation Reform Act of 1995 (PLRA).       The motion for leave to

appeal IFP is GRANTED.

     The PLRA requires a prisoner appealing IFP in a civil action

to pay the full amount of the filing fee, $105.   As Nelson does not

have funds for immediate payment of this fee, he is assessed an

     1
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
initial partial filing fee of $7.77, in accordance with 28 U.S.C.

§ 1915(b)(1). Following payment of the initial partial filing fee,

funds shall be deducted from Nelson’s prisoner account until the

full filing fee is paid.    See § 1915(b)(2).

     IT IS ORDERED that Nelson pay the appropriate initial filing

fee to the Clerk of the District Court for the Southern District of

Texas.   Nelson shall authorize the appropriate prison authorities

to withdraw this fee from his trust fund account in accordance with

their policy and local procedures and to forward the fee to the

Clerk of the District Court for the Southern District of Texas.   IT

IS FURTHER ORDERED that the agency having custody of Nelson’s

inmate account shall collect the remainder of the $105 filing fee

and forward for payment, in accordance with

§ 1915(b)(2), to the Clerk of the District Court for the Southern

District of Texas each time the amount in Nelson’s account exceeds

$10, until the appellate filing fee is paid.

     Nelson argues that the district court erred by denying his

motion for injunctive relief and by construing his complaint as a

civil rights complaint pursuant to 42 U.S.C. § 1983.        We have

carefully reviewed the appellate record, and we conclude that

Nelson’s asserted claims are legally frivolous because they have no

arguable basis in federal law.     This appeal is frivolous and is

therefore DISMISSED.   See 5th Cir. R. 42.2.

     APPEAL DISMISSED.     IFP GRANTED.   INITIAL PARTIAL FILING FEE

ASSESSED.